BAKER, Judge,
concurring.
I concur in the result reached by my colleagues because to decide otherwise would, as they have noted, lead to an unfair and anomalous result that incompetents would receive medicaid benefits while competent individuals of a similar financial station would not. I nonetheless feel compelled to write separately to express my frustration with the litigants’ processing of this cause.
Marsh’s assets are, of course, legally available to her. It is equally obvious that they are completely unavailable to her as a practical matter.1 As an incompetent, she is not able to liquidate her interest in the realty concerned. IND. CODE 32-1-2-2.
As the State has correctly noted, the appointment of a guardian to transfer and liquidate Marsh’s assets would solve the problem and ensure Marsh’s continued medicaid eligibility. Since she is in reality unable to speak for herself, it is unfathomable to me why none of the parties concerned have taken action under IND. CODE 29-3-3-1 et seq.; IND. CODE 29-3-4-1 et seq.; or IND. CODE 29-3-5-1 et seq.2 In their reply brief, Marsh’s counsel state that “[tjhere is no one who has stepped forward and no one exists who is willing to become Marsh’s guardian.” Appellant’s Reply Brief at 2. Since Marsh’s counsel have demonstrated familiarity with the probate code sections cited, either they, the DPW, or Marsh’s next friend in this action, or any other person could have petitioned the trial court to take appropriate action. In this age of skyrocketing health care costs, it is somewhat shameful that an impoverished, elderly, incompetent woman will be denied medicaid benefits for the want of the filing and processing of a simple petition.
We are required to decide the cases as they come before us—this one should not have come before us.

. It is worth noting that unless Dudley Marsh buys Marsh’s interest, thus regaining full ownership of the property, the chances that the one-half quitclaim interest in a piece of property valued at $12,500 would fetch $6,250 are, at best, slim indeed.


. The predecessor to these articles, IND. CODE 29-1-18-1 et seq., did not provide for a single transaction type of guardianship needed here, and would have required an adjudication of Marsh’s capacity before a guardian could be appointed. The new code sections, which would have provided relief and may yet, went into effect on July 1, 1988, some 14 months before the trial court denied review.